       Case 1:20-cv-06727-AJN-DCF Document 41 Filed 07/21/21 Page 1 of 1



                                                                                         7/21/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Goldman,

                         Plaintiff,
                                                                             20-cv-6727 (AJN)
                 –v–
                                                                                  ORDER
  Sol Goldman Investments., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       The post-discovery conference in this matter is adjourned to September 3, 2021 at 3:45

P.M. in light of the discovery extensions in this case.




       SO ORDERED.

 Dated: July 21, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                  1
